         Case 7:20-cv-00011 Document 98 Filed on 07/08/21 in TXSD Page 1 of 2
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                       July 08, 2021
                             UNITED STATES DISTRICT COURT
                                                                                    Nathan Ochsner, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

                                      §
UNITED STATES OF AMERICA,             §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §
                                        CIVIL ACTION NO. 7:20-cv-00011
                                      §
6.281 ACRES OF LAND, more or less, in §
STARR COUNTY, TEXAS; and              §
RUMALDA V. GOMEZ, et al.              §
                                      §
      Defendants.                     §
                                      §


                                            ORDER

           The Court now considers the “United States of America’s Unopposed Motion to Dismiss

Pursuant to Federal Rule of Civil Procedure 71.1(I)(1)(C).”1 Therein, the United States requests

the Court “set a hearing regarding dismissal of this matter pursuant to Federal Rule of Civil

Procedure 71.1(i)(1)(C), and subsequently award compensation only for the title acquired over

the subject property because the United States never acquired possession of the temporary

easement.”2 Federal Rule of Civil Procedure 71.1(i)(1)(C) provides that “[a]t any time before

compensation has been determined and paid, the court may after a motion and hearing, dismiss

the action as to a piece of property.

           Accordingly, the Court ORDERS the parties to appear for a hearing on the issue of

dismissal and just compensation for the temporary taking of title to the temporary easement in

this case on Tuesday, August 17, 2021 at 9 a.m.

1
    Dkt. No. 97.
2
    Id. at 1.


1/2
      Case 7:20-cv-00011 Document 98 Filed on 07/08/21 in TXSD Page 2 of 2




       IT IS SO ORDERED.

       DONE at McAllen, Texas, this 8th day of July 2021.


                                              ___________________________________
                                                           Micaela Alvarez
                                                      United States District Judge




2/2
